United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-416
Issued: May 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 13, 2007 decision denying his claim for a schedule award for an
employment-related loss of hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had a
ratable hearing loss entitling him to a schedule award.
FACTUAL HISTORY
On March 14, 2006 appellant, then 60 years old, filed an occupational disease claim
alleging that he sustained a hearing loss due to noise exposure during his federal employment.
From July 1979 to September 1984, appellant was employed by the public safety office at the
Pickwick Lock Construction Plant where he was exposed to loud noise from small arms fire,
compressors, pumps and construction explosions. Starting in September 1984, appellant worked

for the employing establishment as a police officer and was exposed to noise from small arms
fire, compressors and pumps. Appellant specifically noted that, as a result of this noise
exposure, he was unable to hear some speech sounds in both ears and had moderate loss of high
frequency sounds in both ears. In support of his claim, he submitted audiograms conducted for
the employing establishment from June 25, 1979 through July 29, 2002.
On September 20, 2006 the Office referred appellant, along with a statement of accepted
facts, to Dr. Benjamin Light, a Board-certified otolaryngologist, for a second opinion
examination to determine whether appellant had a hearing loss due to noise exposure during his
federal employment. In a report dated October 11, 2006, Dr. Light diagnosed appellant with
moderate high frequency sensorineural hearing loss due to noise exposure in his federal
employment. An October 11, 2006 audiogram conducted on Dr. Light’s behalf showed
appellant’s decibel losses at frequencies of 500, 1,000, 2,000 and 3,000 cycles per second (cps).
The audiogram reflected the following decibel losses: 10, 15, 15 and 30 for the right ear and 10,
20, 15 and 30 for the left ear.
By letter dated November 27, 2006, the Office asked the Office medical adviser to review
Dr. Light’s report and determine appellant’s hearing loss. In a hearing loss medical opinion of
the same date, the Office medical adviser applied Dr. Light’s audiometric readings to the hearing
loss computation methods set forth in the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th edition) (A.M.A., Guides) and determined that
appellant had zero percent monaural hearing loss in the right ear and a zero percent monaural
hearing loss in the left ear. The medical adviser concluded that appellant had no ratable loss of
hearing.
On March 21, 2007 appellant filed a claim for a schedule award.
By decision dated April 13, 2007, the Office denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (2007).

3

Id.

2

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then the fence of 25 decibels is deducted because,
as the A.M.A., Guides point out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss, and the total is divided by six to arrive at the
amount of the binaural hearing loss.8 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.9
ANALYSIS
The Office referred appellant to Dr. Light, a Board-certified otolaryngologist, for a
complete and current evaluation. Dr. Light concluded on October 11, 2006 that appellant
sustained an employment-related loss of hearing.
The Office medical adviser applied the Office’s standard procedures, detailed above, to
the October 11, 2006 audiogram performed on Dr. Light’s behalf. Appellant’s October 11, 2006
audiogram tested decibel losses at the 500, 1,000, 2,000 and 3,000 cps levels and recorded
decibel losses of 10, 15, 15 and 30 respectively, for the right ear. The total decibel loss in the
right ear is 70 decibels. When divided by 4, the result is an average hearing loss of 17.5
decibels. The average loss of 17.5 decibels is reduced by the fence of 25 decibels to equal 0
which when multiplied by the established factor of 1.5, resulted in 0 percent impairment for the
right ear.
Testing for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cps revealed
decibel losses of 10, 20, 15 and 30, respectively, which resulted in a total loss of 75 decibels.
When divided by 4, the result is an average hearing loss of 18.75 decibels. The average loss of
18.75 decibels is reduced by the fence of 25 decibels to equal 0 which when multiplied by the
established factor of 1.5 resulted in 0 percent impairment to the left ear.
The Board finds that the Office medical adviser applied the proper standards to the
findings stated in Dr. Light’s October 11, 2006 report and audiogram. The result is that
appellant does not have a ratable hearing loss for schedule award purposes. Appellant’s
contention that he has a ratable hearing loss, especially in the left ear, has not been established by
4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id.

9

Id.

3

medical evidence. Accordingly, appellant has not established that he is entitled to a schedule
award for hearing loss.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he had
a ratable hearing loss entitling him to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2007 is affirmed.
Issued: May 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

